Citation Nr: 0740527	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  05-25 332A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral plantar fasciitis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1974 to November 
1990.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina, which granted service connection for 
bilateral plantar fasciitis and assigned a noncompensable 
evaluation effective November 6, 2003.  The RO in Montgomery, 
Alabama currently has jurisdiction of the claim.  

In November 2003, the veteran testified before a Decision 
Review Officer (DRO) at the Montgomery, Alabama RO.  A 
transcript of that hearing is of record.

In a November 2004 VA Form 21-4138, the veteran requested 
acceptance into the Vocational Rehabilitation Program.  
Review of the claims folder does not reveal that the RO has 
addressed this issue; therefore, it is REFERRED for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that she is afforded 
every possible consideration.  Such development would ensure 
that her due process rights, including those associated with 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007), are met.  

When a veteran claims that her condition is worse than when 
originally rated, and the available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
the VA's duty to assist includes providing a new examination.  
See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  A VA 
compensation and pension (C&P) examination was conducted in 
March 2004 and is now over three years old.  This examination 
also only included a cursory examination of the veteran's 
feet and did not adequately address the rating criteria 
utilized in evaluating the veteran's service-connected 
bilateral plantar fasciitis.  In light of the foregoing, and 
in light of the veteran's August 2005 testimony regarding the 
constant pain she endures in both feet, fundamental fairness 
warrants a more contemporaneous VA C&P examination for the 
purpose of ascertaining the current severity of the veteran's 
service-connected foot disability.  

In addition, in order to have a complete record, any records 
related to the veteran's treatment for bilateral plantar 
fasciitis that are not already associated with the claims 
folder should be obtained.  As such, the RO/AMC should 
request that she identify all VA and non-VA medical care 
providers who have examined or treated her for bilateral 
plantar fasciitis, including, but not limited to, records 
from the veteran's podiatrist, Dr. J.W. McKee.  This is 
especially important considering the fact that the veteran 
testified that she was continuing to receive treatment from 
Dr. McKee, but the most recent records from this physician 
are dated no later than August 2004.  See May 2005 hearing 
transcript; records from Dr. McKee.  The RO/AMC should 
thereafter obtain all records related to any treatment 
reported by the veteran that have not already been associated 
with the claims file.

The veteran is hereby notified that it is her responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, as the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran identify all 
VA and non-VA medical care providers who 
have examined or treated her for 
bilateral plantar fasciitis since August 
2004, including, but not limited to, Dr. 
J.W. McKee.  Obtain all records of any 
treatment reported by the veteran that 
have not already been associated with the 
claims folder.

2.  Once the foregoing development has 
been accomplished to the extent possible 
and the available medical records have 
been associated with the claims folder, 
schedule the veteran for a VA foot 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner in 
conjunction with the requested 
examination.  All necessary tests should 
be conducted.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected bilateral plantar 
fasciitis and should indicate whether or 
not there is weight-bearing line over or 
medial to great toe, inward bowing of the 
tendo Achilles, and/or pain on 
manipulation and use of the feet, 
bilaterally or unilaterally.  

The examiner should also determine the 
degree of severity of the veteran's 
bilateral plantar fasciitis (i.e., mild, 
moderate, moderately severe, severe or 
pronounced).  

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case 
(SSOC), and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

